653 S.E.2d 392 (2007)
Mark BLEVINS d/b/a Rainbow Recycling, Petitioner
v.
TOWN OF WEST JEFFERSON and Town of West Jefferson Board of Adjustment, Respondents.
No. 210A07.
Supreme Court of North Carolina.
October 12, 2007.
Kilby & Hurley Attorneys at Law, by John T. Kilby, West Jefferson, for petitioner-appellee.
Vannoy & Reeves, PLLC, by Jimmy D. Reeves and John Benjamin "Jak" Reeves, West Jefferson, for respondent-appellants.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and this case is remanded to that court to address the merits of the appeal.
REVERSED AND REMANDED.